UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION

JAMES JAMISON, Case No. 1:18-cv-419

Plaintiff,

Barrett, J.

vs. Litkovitz, M.J.
UNITED STATES FEDERAL ORDER
GOVERNMENT, et al,

Defendants.

This matter is before the Court on plaintiff's motion to waive the filing fee and to
reimburse him for amounts he has paid towards the fee. (Doc. 46).

Under the Prison Litigation Reform Act (“PLRA”), the moment a prisoner files his
complaint with the Court, he becomes “responsible for the filing fee” and “waive[s] any
objection to the withdrawal of funds from his trust fund account to pay court fees and costs.”
Patterson v. Mackie, No. 13-15149, 2014 WL 1478437, at *1 (E.D. Mich. Apr. 15, 2014); see
also McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997) (“by filing the complaint .. .,
the prisoner waives any objection to the fee assessment by the district court” and “to the
withdrawal of funds from the trust account by prison officials to pay the prisoner’s court fees and
costs”). !

The PLRA does not allow for the cancellation of a prisoner’s obligation to pay the full
filing fee after the complaint is filed. See Goins v. Decaro, 241 F.3d 260, 261 (2nd Cir. 2001)
(“The PLRA makes no provision for return of fees partially paid or for cancellation of the

remaining indebtedness in the event an appeal is withdrawn. That is not surprising, since a

 

'It is noted that McGore was overruled in part on other grounds by the Supreme Court in Jones v. Bock, 549 U.S.
199 (2007), and the Sixth Circuit in LaFountain v. Harry, 716 F.3d 944 (6th Cir. 2013). The citations to McGore in
this Order are proper because they do not pertain to the issues addressed in either Jones or LaFountain.
congressional objective in enacting the PLRA was to make all prisoners seeking to bring lawsuits
or appeals feel the deterrent effect created by liability for filing fees.”) (internal quotation and
citation omitted); see also Ippolito v. Buss, 293 F. Supp. 2d 881, 883 (N.D. Ind. 2003) (pointing
out that the PLRA does not contain exceptions to or exemptions from the requirement that
prisoners bear the cost of the full filing fee). Cf Watley v. Parks, No. 1:01cv622, 2013 WL
3467044, at *1 (S.D. Ohio July 9, 2013) (Bowman, M.J.) (Report & Recommendation) (citing
Goins in a “long-closed” case as support for denying the prisoner-plaintiff s motion for relief
from the Court’s previous Order to pay the full filing fee as required by the PLRA), adopted,
2013 WL 3934345 (S.D. Ohio July 30, 2013) (Beckwith, S.J.).

In accordance with a Second Circuit precedent, the Sixth Circuit has held that “a prisoner
is obligated to pay assessed fees and costs only while he or she remains incarcerated.” McGore,
114 F.3d at 612-13 (citing McGann v. Comm’, Soc. Sec. Admin., 96 F.3d 28, 29-30 (2nd Cir.
1996)). “After release, the obligation to pay the remainder of the fees is to be determined [by the
district court] solely on the question of whether the released individual qualifies for pauper
status” as a non-prisoner. /d. at 613; see also Smith y. City of Chattanooga, No. 1:10cv206, 2010
WL 5257238, at *1 (E.D. Tenn. Dec. 17, 2010).

At this juncture, plaintiff is yet to be released from prison. He therefore remains
obligated to pay the filing fee by making monthly installment payments to the Court until he has
satisfied the full amount due. 28 U.S.C. § 1915(b)(2) provides in pertinent part:

After payment of the initial partial filing fee, the prisoner shall be required to

make monthly payments of 20 percent of the preceding month’s income credited

to the prisoner’s account. The agency having custody of the prisoner shall

forward payments from the prisoner’s account to the clerk of the court each time

the amount in the account exceeds $10 until the filing fees are paid.

The PLRA contains no language suggesting that the courts have authority or any discretion to
allow prisoners to depart or deviate from the payment schedule explicitly set out in that statutory
provision. Cf [ppolito, 293 F. Supp. 2d at 883 (“there is nothing [in § 1915(b)(2)] suggesting
that the court may depart from the explicit language of the statute [or] that a prisoner may
deviate from the payment schedule, or that a court may . . . defer a prisoner’s payment until he is
released from custody”). Indeed, as the district court in Ippolito pointed out, “deferring the
required payments until after a prisoner has been released from prison would destroy the purpose
of the statute.” /d. “[E]nsuring payment of the full amount of filing fees is much easier while a
prisoner is in custody and has a prisoner’s trust account{[;] it is not so simple once a prisoner has
been released,” particularly given that he may qualify at that point for exemption as a pauper
from any further obligation to satisfy the full amount due.

Accordingly, in sum, this Court concludes that it lacks discretion to grant the relief
requested by plaintiff in his motion. Therefore, the motion (Doc. 46) is DENIED.

IT IS SO ORDERED.

Date: fez i 9

Karen L. Litkovitz
United States Magistrate Judge
